                           UNITED STATES DISTRICT COURT

                                         FOR THE

                         EASTERN DISTRICT OF CALIFORNIA



  De Lage Landen Financial Services,         Case No. 2:18-cv-2664 JAM EFB
 Inc. ,

                  Plaintiff,
                                             DEFAULT JUDGMENT
       v.

 Capital Mailing Services, Inc. et al,

                  Defendant.




             IT IS ORDERED AND ADJUDGED default judgment is hereby
             ENTERED against defendant:




             Capital Mailing Services, Inc.; Troy Finks; Prosper Equity Inc., a
             Virginia Corporation; and Prosper Equity Inc., a Wyoming
             Corporation.




April 30, 2019                                        MARIANNE MATHERLY, CLERK

                                                      By: /s/ J. Donati , Deputy Clerk
